Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 February 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



dear & honoured Sir
Nantes Feb. 19 1780
I have this Moment received your kind Favour of the 14 Instant, in which you ask me to explain the Reason and Utility of my drawing on M. de Chaumont on Accot of the Cloathing. This Arrangement does not originate with me Mr de Chaumont ordered me to do so, and as you refered me to him for the Detail of this Matter I thought it my Duty to conform, I accordingly sent him Bills for acceptance for 250.000, ⅓ at 2⅓ at 3 & ⅓ at 4 Usances, he was to have returned them to me to be made use of as occasion required but not when I could do without, and as they became due before negociation he directed me to return them to him to be annulled & other at longer Dates to be drawn in their Place. His Reasons for this I suppose were 1st to rid you of the Trouble of negociating this Business & 2d because he apprehends it to be inconsistent with your public Character to enter into these Commercial Transactions. This is all I know of the Matter, it is indifferent to me who I draw upon, but it is necessary I should draw on somebody, for my Engagements have already requird a considerable Sum of Cash & I want more, you will remember I explained this in my Letter Jan. 17 which I beg you to reperuse.
The Cloaths will I believe be ready by the last of March or first of April. M. de Chaumont & M. de la Fayette say they must be ready by the last of this Month, but I said it was impossible in the beginning and I am sure no Person could have done more in less Time than I have. I am of M de la Fayettes Opinion to send the Cloaths made & unmade rather than wait, but then the Shipping of them ought not to take place till the last of March or beginning of April, for it will be impossible to have all the Goods ready at Nantes before that Time. You know that Goods are not fabriquated here, & so large a Demand could not be entirely furnished by this Place. I work up the materials as fast as I get them & by the Time I mention If all is not made I will ship the remainder in Bales.— I wrote you last Post & I beged your answer whether I was to conform to the Plan of Congress which you gave me a Copy of or whether I must conform to what M de la Fayette writes to M. de Chaumont. Congress Uniform is blue turned up with white, M. de la Fayette seems to suppose them to be turned up with buff or yellow. Congress orders the Hatts to be laced with white Tape. M. de la Fayette thinks they should be with black. Congress orders a pair of buckles & a pair of Socks for each man. There is no mention in my orders of either Buckles or Socks. I have hitherto conformed to the Plan of Congress. I have made the Uniform blue & white because the greater number of those ordered by Congress are blue & white, and all that are now to be sent will not equal the Quantity ordered of this uniform. I have also undertaken to procure the Buckles, because Shoes I should suppose will not answer without Buckles. I would reccommend to send Leather & let our People make up Shoes for all the Attention in the world will not procure such as Congress Expect, & it is mentioned in the Order, to send good Ones or none. I have some of the best that has ever been sent to america, but I go on slowly & were I to go on more expeditiously I should have wretched Stuff. I found no Confidence is to be placed in Shoemakers.—
You mention in your Letter to have sent me therewith several Letters from Boston & I find nothing inclosed.—
I am ever with the greatest Respect Dear & honoured Sir Your dutifull & affectionate Kinsman:
Jona Williams J


Please to say if Socks are to be made. Congress also direct the Breeches to be lined with Flannel, I have written & have no answer on this Head, therefore I go on making the Breeches without lining & Drawers can be made afterwards, which indeed is in my Opinion better than lining for the Convenience of Washing.
JW


I have no answer to my Letter to M Paulze about the Entrepot. Was it delivered to him? You know Sir it is absolutely necessary to make my Clearances.
Dr Franklin

 Notation: J Williams 19 Feb 1780